           Case 2:19-cr-00235-TJS Document 57 Filed 12/23/20 Page 1 of 1




                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA                  :     CRIMINAL ACTION
                                          :
      v.                                  :
                                          :
NIHEEM LEWIS                              :     NO. 19-235

                                      ORDER

      NOW, this 23rd day of December, 2020, upon consideration of the defendant’s pro

se Motion for Compassionate Release (Doc. No. 51), the Motion for Reconsideration

(Doc. No. 53), and the government’s response (Doc. No. 55), it is ORDERED that the

motions are DENIED WITHOUT PREJUDICE.



                                              /s/ Timothy J. Savage
                                              TIMOTHY J. SAVAGE, J.
